t c summary opinion united_states tax_court david o alegria petitioner v commissioner of internal revenue respondent docket no 8620-04s filed date david o alegria pro_se douglas s polsky for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the issues for decision are whether petitioner received unreported discharge_of_indebtedness income of dollar_figure in taxable_year we hold that he did whether petitioner is liable under sec_6662 for an accuracy-related_penalty we hold that he is not adjustments to the amount of petitioner’s itemized_deductions child_tax_credit and alternative_minimum_tax are purely computational matters the resolution of which is dependent on our disposition of the first disputed issue background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioner resided in topeka kansas in petitioner obtained a credit card from mbna america bank mbna which he used on occasion over the next years in petitioner sold his home in topeka kansas in date petitioner purchased a new home between the time that petitioner sold his former home and moved into his new home he received mail at a post office box address in the fall of petitioner received a statement from mbna reflecting an outstanding balance of approximately dollar_figure petitioner contacted mbna stating that approximately dollar_figure of the charges were not made by him mbna informed petitioner that such amount was traceable to a convenience check petitioner offered to pay mbna dollar_figure for about months thereafter petitioner made monthly payments to mbna of dollar_figure-300 sometime in petitioner’s mbna card was canceled in nco financial systems inc nco contacted petitioner on behalf of mbna to collect the outstanding balance on petitioner’s mbna card of approximately dollar_figure nco’s fact sheet indicated that the status of petitioner’s account was settlement and that the collection unit was purchase dispute petitioner informed nco that the charges were not his that he had a lot of debt that he could not pay and that he was willing to pay only dollar_figure petitioner admits that he has used convenience checks against his mbna card in the past the record does not disclose whether petitioner or mbna canceled the card on date nco sent petitioner a collection letter indicating that the amount owed was dollar_figure but that the amount due on date was dollar_figure the letter further indicated that your regularly scheduled payment is now due according to the terms you arranged with our office on date petitioner paid nco dollar_figure with respect to his mbna account for nco sent to petitioner a form 1099-c cancellation of debt reporting debt canceled on date of dollar_figure on his federal_income_tax return for petitioner did not report the amount reported on the form 1099-c respondent determined that petitioner failed to report on his tax_return for income from the cancellation of indebtedness of dollar_figure respondent further determined that petitioner is liable for the accuracy-related_penalty for substantial_understatement_of_income_tax discussion a discharge_of_indebtedness gross_income includes all income from whatever source derived including but not limited to discharge_of_indebtedness sec_61 sec_1_61-12 income_tax regs a discharge_of_indebtedness generally produces income in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge see 23_f3d_1032 6th cir affg tcmemo_1992_673 as explained by the supreme court of the united_states the general theory is that to the extent that a taxpayer has been released from indebtedness the taxpayer has realized an accession to income because the cancellation of indebtedness effects a freeing of assets previously offset by the liability arising from such indebtedness 284_us_1 see 88_tc_435 if however the cancellation of all or part of a debt is made in settlement of a dispute concerning the debt no income from cancellation of indebtedness arises 40_bta_1263 345_fsupp_486 n d ala revd on other grounds 492_f2d_1096 5th cir see 85_tc_855 affd 854_f2d_1001 7th cir settlement in such circumstances does not occasion a freeing of assets and accession to income n sobel inc v commissioner supra pincite as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 this rule however is subject_to the provisions of sec_7491 under which the burden_of_proof may under certain circumstances be shifted to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s income_tax_liability the legislative_history of sec_7491 defines credible_evidence as the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness h conf rept pincite 1998_3_cb_747 see 116_tc_438 on the basis of the record we hold that sec_7491 does not operate to place the burden_of_proof on respondent in short petitioner did not introduce testimonial or other evidence sufficient to place in doubt the documentary_evidence in the record petitioner claims that he disputed his debt with mbna in the fall of alleging that someone not authorized by him made charges to his account which mbna informed him were attributable to a convenience check as a result petitioner contends that he offered to pay dollar_figure of charges that he admittedly made which sec_6201 also does not apply in this case to place on respondent the burden of producing evidence to supplement the information_return filed by nco financial services inc in this regard the record does not demonstrate that all of the requirements of sec_6201 were satisfied including the requirement that the taxpayer has fully cooperated with the secretary he claims that mbna agreed to accept in settlement of the dispute petitioner further claims that when nco contacted him with respect to the same debt he informed nco that mbna agreed to accept dollar_figure in settlement of the dispute at which time petitioner made full payment of the dollar_figure to nco therefore in petitioner’s view he did not realize income from the cancellation of the dollar_figure that nco claimed was owed by petitioner on the basis of the evidence in the record however we are not persuaded that petitioner did not receive income from the cancellation of indebtedness we do not doubt that petitioner communicated with mbna about his account or that petitioner paid nco dollar_figure with respect to his mbna account petitioner however did not present any documentary_evidence such as correspondence to or from mbna notes of his discussions with mbna or a copy of the alleged fraudulent convenience check demonstrating that nco accepted his dollar_figure payment as a settlement of his dispute with mbna in the amount of dollar_figure indeed nco’s fact sheet indicates that there was a purchase dispute with respect to petitioner’s mbna account but there is nothing in the record to explain the nature or the amount of the purchase dispute rather the entirety of the record indicates that nco canceled petitioner’s debt in the amount of dollar_figure because of petitioner’s inability to readily pay the outstanding balance accordingly respondent’s determination is sustained on this issue rule a welch v helvering supra b sec_6662 penalty in the notice_of_deficiency respondent determined that petitioner is liable under sec_6662 for an underpayment_of_tax that is attributable to substantial_understatement_of_income_tax sec_6662 imposes a penalty equal to percent of any underpayment_of_tax that is attributable to substantial_understatement_of_income_tax see sec_6662 and b an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 tax is not understated to the extent that the treatment of the item related thereto is based on substantial_authority or is adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 sec_6664 there is evidence in the record including petitioner’s own testimony to suggest that petitioner was not able to pay his credit card debt without financial hardship by virtue of sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty to meet this burden respondent must produce sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite once respondent meets this burden of production the taxpayer has the burden_of_proof with regard to whether respondent’s determination of the penalty is correct rule a higbee v commissioner supra as a defense to the penalty the taxpayer bears the burden of proving that he or she acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra sec_1_6664-4 income_tax regs respondent satisfied his burden of production under sec_7491 because the record shows that petitioner substantially understated his income_tax for see sec_6662 higbee v commissioner supra pincite accordingly petitioner bears the burden of proving that the accuracy-related_penalty should not be imposed with respect to any portion of the understatement for which he acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite although the issue may not be free from doubt we are satisfied based on the totality of the facts and circumstances in the instant case that petitioner had reasonable_cause to believe that he did not realize income from his canceled debt and that he acted in good_faith accordingly we hold that petitioner is not liable for the accuracy-related_penalty conclusion we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues decision will be entered for respondent as to the deficiency in tax and for petitioner as to the penalty
